Title: To Thomas Jefferson from James Monroe, 26 November 1790
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Fredricksburg Novr. 26. 1790.

Since my appointment I have not before had leasure to acknowledge the receipt of your obliging favor from Monticello. The arrangement of my business in the different courts, and other affairs, has given me full employment and detain’d me so long that it will be difficult to reach Phila. by the day appointed for the meeting of the Congress. This however I shall attempt and for this purpose sit out hence on Monday, unless detain’d by bad weather which threatens much at present. I should most chearfully accept your kind offer to procure us lodgings upon our first arrival, if we were determin’d to proceed in the first instance to Phila; but tis probable we may call upon a Mr. Chs. Willing an uncle by marriage of Mrs. Monroe, where she may remain a few days, untill I shall be able to procure the necessary accomodation. If this should not be the case I shall proceed to the city tavern, from whence I shall soon be able to find you, to avail myself of your aid to better our situation. Mrs. House’s would be our object, but we should only interfere with her interest, by excluding for the time more permanent lodgers. I believe we will take the rout of annapolis and the eastern shore. I hope to reach Phila. on sunday evening. I am sincerely your friend & servant,

Jas. Monroe.

